                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.1 Page 1 of 11


                                              KAZEROUNI LAW GROUP, APC
                                          1   Yana A. Hart, Esq. (SBN: 306499)
                                          2   yana@kazlg.com
                                              Abbas Kazerounian, Esq. (SBN: 249203)
                                          3   ak@kazlg.com
                                          4   2221 Camino Del Rio South, Suite 101
                                              San Diego, CA 92108
                                          5   Telephone: (619) 233-7770
                                          6   Facsimile: (619) 297-1022
                                          7   LAW OFFICE OF DANIEL G. SHAY
                                          8   Daniel G. Shay (SBN: 250548)
                                              danielshay@tcpafdcpa.com
                                          9   2221 Camino Del Rio South, Suite 308
                                         10   San Diego, CA 92108
                                              Telephone: (619) 344-8667
1303 E AST G RAND A VENUE , S UITE 101




                                         11
 KAZEROUNI LAW GROUP, APC




                                              Facsimile: (619) 344-8657
    A RROYO G RANDE , CA 93420




                                         12
                                              Attorneys for Plaintiff
                                         13   Lisa Nagy
                                         14
                                         15                       UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                         16
                                         17      LISA NAGY, individually and on       Case No.: '19CV1664 BAS KSC
                                                 behalf of all others similarly
                                         18                                           CLASS ACTION
                                                 situated,
                                         19
                                                              Plaintiff,              COMPLAINT FOR DAMAGES
                                         20                                           AND INJUNCTIVE RELIEF
                                         21      v.                                   PURSUANT TO THE
                                                                                      TELEPHONE CONSUMER
                                         22                                           PROTECTION ACT, 47 U.S.C. §
                                                 BANK OF AMERICA
                                         23      CORPORATION,                         227 ET SEQ.
                                         24                                           Jury Trial Demanded
                                                              Defendant.
                                         25
                                         26
                                         27
                                         28

                                              CLASS ACTION COMPLAINT                                               PAGE 1
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.2 Page 2 of 11



                                          1                                   INTRODUCTION

                                          2   1.    Lisa Nagy (“Plaintiff”), brings this action for damages, injunctive relief, and

                                          3         any other available legal or equitable remedies, resulting from the illegal

                                          4         actions Bank of America Corporation (“Defendant”), in negligently,

                                          5         knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

                                          6         telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

                                          7         § 227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff

                                          8         alleges as follows upon personal knowledge as to her own acts and

                                          9         experiences and, as to all other matters, upon information and belief,

                                         10         including investigation conducted by Plaintiff’s attorneys.
                                              2.    The TCPA was designed to prevent calls and messages like the ones
1303 E AST G RAND A VENUE , S UITE 101




                                         11
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12         described within this complaint and to protect the privacy of citizens like

                                         13         Plaintiff.   “Voluminous consumer complaints about abuses of telephone

                                         14         technology—for example, computerized calls dispatched to private homes—

                                         15         prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132

                                         16         S. Ct. 740, 744 (2012).

                                         17   3.    In enacting the TCPA, Congress intended to give consumers a choice as to

                                         18         how creditors and telemarketers may call them, and made specific findings

                                         19         that “[t]echnologies that might allow consumers to avoid receiving such calls

                                         20         that are not universally available, are costly, are unlikely to be enforced, or

                                         21         place an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, §

                                         22         11. Toward this end, Congress found that:

                                         23                      Banning such automated or prerecorded telephone calls to
                                         24                      the home, except when the receiving party consents to
                                                                 receiving the call or when such calls are necessary in an
                                         25                      emergency situation affecting the health and safety of the
                                         26                      consumer, is the only effective means of protecting
                                                                 telephone consumers from this nuisance and privacy
                                         27                      invasion.
                                         28

                                              CLASS ACTION COMPLAINT                                                       PAGE 2
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.3 Page 3 of 11



                                          1         Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
                                          2         WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding

                                          3         on TCPA’s purpose).

                                          4   4.    Congress also specifically found that “the evidence presented to the Congress

                                          5         indicates that automated or prerecorded calls are a nuisance and an invasion

                                          6         of privacy, regardless of the type of call […].” Id. at §§ 12-13. See also,

                                          7         Mims, 132 S. Ct. at 744.

                                          8   5.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

                                          9         regarding calls similar to this one:

                                         10                     The Telephone Consumer Protection Act […] is well
                                                                known for its provisions limiting junk-fax transmissions.
1303 E AST G RAND A VENUE , S UITE 101




                                         11
 KAZEROUNI LAW GROUP, APC




                                                                A less litigated part of the Act curtails the use of
    A RROYO G RANDE , CA 93420




                                         12                     automated dialers and prerecorded messages to cell
                                                                phones, whose subscribers often are billed by the minute as
                                         13
                                                                soon as the call is answered – and routing a call to
                                         14                     voicemail counts as answering the call. An automated call
                                                                to a landline phone can be an annoyance; an automated call
                                         15
                                                                to a cell phone adds expense to annoyance.
                                         16
                                                    Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                                         17
                                              6.    Plaintiff brings this case as a class action seeking damages for herself and all
                                         18
                                                    others similarly situated.
                                         19
                                                                          JURISDICTION & VENUE
                                         20
                                              7.    This Court has federal question jurisdiction because this case arises out of
                                         21
                                                    violation of federal law.
                                         22
                                              8.    Because Defendant conducts business within the State of California, personal
                                         23
                                                    jurisdiction is established. In addition, Defendant intentionally and
                                         24
                                                    voluntarily directed its phone calls at Plaintiff, a California resident, and this
                                         25
                                                    action arises from this contact with the forum.
                                         26
                                              9.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
                                         27
                                                    Plaintiff resides in the County of San Diego, State of California, which is
                                         28

                                              CLASS ACTION COMPLAINT                                                          PAGE 3
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.4 Page 4 of 11



                                          1         within this judicial district; (ii) the conduct complained herein occurred
                                          2         within this judicial district; and (iii) Defendant conducted business within
                                          3         this judicial district at all times relevant.
                                          4                                PARTIES & DEFINITIONS
                                          5   10.   Plaintiff is, and at all times mentioned herein was, a natural person residing
                                          6         in the County of San Diego, in the State of California.
                                          7   11.   Defendant is, and at all times mentioned herein, was a Delaware corporation
                                          8         headquartered in North Carolina. Defendant is authorized to and regularly
                                          9         conducts business within the State of California.
                                         10   12.   Defendant is, and at all times mentioned herein was, a “person” as defined by
1303 E AST G RAND A VENUE , S UITE 101




                                         11         47 U.S.C. §153 (39).
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12                                            FACTS
                                         13   13.   Sometime prior to April 2018, Plaintiff allegedly incurred financial
                                         14         obligations to Defendant (the “Debt”).
                                         15   14.   Plaintiff then obtained representation from Attorney, Daniel G. Shay (“Mr.
                                         16         Shay”).
                                         17   15.   On or about April 30, 2018, Mr. Shay, on behalf of Plaintiff, sent a cease and
                                         18         desist letter to Defendant by facsimile advising Defendant of Plaintiff’s
                                         19         representation and demanding Defendant to cease all communications with

                                         20         Plaintiff.
                                              16.   Mr. Shay’s letter expressly “revoke[d] any prior express consent that may
                                         21
                                                    have been given to receive telephone calls especially to [Plaintiff’s] cellular
                                         22
                                                    telephone, from an automated telephone dialing system or an artificial or pre-
                                         23
                                                    recorded voice, as outlined in the Telephone Consumer Protection Act, 47
                                         24
                                                    USC. § 227 et seq.
                                         25
                                              17.   Despite this unequivocal, explicit admonishment, Defendant continuously
                                         26
                                                    called Plaintiff’s cellular telephone at least six times between April 30, 2018
                                         27
                                                    and June 7, 2018.
                                         28

                                              CLASS ACTION COMPLAINT                                                        PAGE 4
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.5 Page 5 of 11



                                          1   18.   In response to Defendant’s unlawful communications made to Plaintiff, on or
                                          2         around June 7, 2018, Mr. Shay sent Defendant another cease and desist letter
                                          3         through fax and regular mail demanding, once again, revoking an prior
                                          4         consent to be contacted by Defendant through an automated telephone
                                          5         dialing system (“ATDS”) and that Defendant cease all communications with
                                          6         Plaintiff.
                                          7   19.   Nevertheless, Defendant repeatedly called Plaintiff’s cellular telephone on
                                          8         June 8, 2018, August 8, 2018; August 9, 2018; August 16, 2018; August 20,
                                          9         2018; August 21, 2018; August 23, 2018; and August 24, 2018; August 27,
                                         10         2018; August 28, 2018; September 7, 2018; September 10, 2018; and
1303 E AST G RAND A VENUE , S UITE 101




                                         11         September 12, 2018 using an ATDS and pre-recorded voice.
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12   20.   With nearly each call Defendant, through a pre-recorded and artificial voice,
                                         13         left a message on Plaintiff’s cellular telephone stating, “This call is regarding
                                         14         an important servicing matter we also have some options and we’d like to
                                         15         discuss with you please return my call at your earliest convenience…” or
                                         16         some variance thereof. It is precisely this type of call that the TCPA was
                                         17         created to address and prohibited by 47 U.S.C. § 227(b)(1)(A).
                                         18   21.   Plaintiff did not give “prior express consent,” to receive calls using a
                                         19         prerecorded or artificial voice; if Plaintiff ever unknowingly consented to
                                         20         such calls, she expressly revoked that consent through the letters, dated April
                                         21         30, 2018 and June 7, 2018.
                                         22   22.   Defendant’s call was not for the purpose of an emergency. Defendant’s calls
                                         23         were unsolicited and not in response to an inquiry from Plaintiff or her
                                         24         attorney.
                                         25   23.   The telephone number Defendant called was assigned to a cellular telephone
                                         26         service for which Plaintiff incurred a charge for incoming calls pursuant to
                                         27         47 U.S.C. § 227 (b)(1).
                                         28

                                              CLASS ACTION COMPLAINT                                                         PAGE 5
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.6 Page 6 of 11



                                          1   24.   This telephone call made by Defendant was in violation of 47 U.S.C. §
                                          2         227(b)(1). Further, this telephone call invaded Plaintiff’s privacy.
                                          3                              CLASS ACTION ALLEGATIONS
                                          4   25.   Plaintiff brings this action on behalf of herself and on behalf of all others
                                          5         similarly situated (“the Class”).
                                          6   26.   Plaintiff represents, and is a member of, the Class, consisting of:
                                          7
                                                           All persons within the United States who received any
                                          8                call from Defendant or its agent/s and/or employee/s to
                                                           said person’s cellular telephone made through the use of
                                          9
                                                           any automatic telephone dialing system or prerecorded
                                         10                voice within the four years prior to the filing of this
                                                           Complaint.
1303 E AST G RAND A VENUE , S UITE 101




                                         11
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12   27.   Defendant and their employees or agents are excluded from the Class.
                                         13         Plaintiff does not know the number of members in the Class but believes the
                                         14         Class members number is in the thousands, if not more. Thus, this matter
                                         15         should be certified as a Class action to assist in the expeditious litigation of
                                         16         this matter.
                                         17   28.   Plaintiff and members of the Class were harmed by the acts of Defendant in
                                         18         at least the following ways: Defendant illegally contacted Plaintiff and the
                                         19         Class members via their cellular telephones thereby causing Plaintiff and the
                                         20         Class members to incur certain cellular telephone charges or reduce cellular
                                         21         telephone time for which Plaintiff and the Class members previously paid, by
                                         22         having to retrieve or administer messages left by Defendant or its agents,
                                         23         during those illegal calls, and invading the privacy of said Plaintiff and the
                                         24         Class members. Plaintiff and the Class members were damaged thereby.
                                         25   29.   This suit seeks only damages and injunctive relief for recovery of economic
                                         26         injury on behalf of the Class and it expressly is not intended to request any
                                         27         recovery for personal injury and claims related thereto. Plaintiff reserves the
                                         28

                                              CLASS ACTION COMPLAINT                                                        PAGE 6
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.7 Page 7 of 11



                                          1         right to expand the Class definition to seek recovery on behalf of additional
                                          2         persons as warranted as facts are learned in further investigation and
                                          3         discovery.
                                          4   30.   Numerosity. The joinder of the Class members is impractical and the
                                          5         disposition of their claims in the Class action will provide substantial benefits
                                          6         both to the parties and to the Court. The Class can be identified through
                                          7         Defendant’s records and/or Defendant’s agent’s records.
                                          8   31.   Existence and Predominance of Common Questions of Law and Fact.
                                          9         There is a well-defined community of interest in the questions of law and fact
                                         10         involved affecting the parties to be represented. The questions of law and
1303 E AST G RAND A VENUE , S UITE 101




                                         11         fact to the Class predominate over questions which may affect individual
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12         Class members, including the following:
                                         13                      i. Whether, within the four years prior to the filing of the
                                         14                        Complaint, Defendant made any call(s) (other than a call made
                                         15                        for emergency purposes or made with the prior express consent
                                         16                        of the called party) to the Class members using any ATDS or an
                                         17                        artificial or prerecorded voice to any telephone number
                                         18                        assigned to a cellular telephone service;
                                         19                   ii. Whether Defendant’s conduct was knowing and/or willful;
                                         20                  iii. Whether Plaintiff and the Class members were damaged
                                         21                        thereby, and the extent of damages for such violation(s); and
                                         22                  iv. Whether Defendant should be enjoined from engaging in such
                                         23                        conduct in the future.
                                         24   32.   Typicality. As a person who received calls from Defendant in which
                                         25         Defendant used an ATDS and an automated and prerecorded voice, without
                                         26         Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
                                         27         of the Class. Plaintiff will fairly and adequately represent and protect the
                                         28

                                              CLASS ACTION COMPLAINT                                                         PAGE 7
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.8 Page 8 of 11



                                          1         interests of the Class in that Plaintiff has no interests antagonistic to any
                                          2         member of the Class.
                                          3   33.   Plaintiff and the members of the Class have all suffered irreparable harm as a
                                          4         result of the Defendant’s unlawful and wrongful conduct. Absent a class
                                          5         action, the Class will continue to face the potential for irreparable harm. In
                                          6         addition, these violations of law will be allowed to proceed without remedy
                                          7         and Defendant will likely continue such illegal conduct. The size of Class
                                          8         member’s individual claims causes, few, if any, Class members to be able to
                                          9         afford to seek legal redress for the wrongs complained of herein.
                                         10   34.   Adequacy of Representation. Plaintiff will fairly and adequately represent
1303 E AST G RAND A VENUE , S UITE 101




                                         11         and protect the interests of the members of the Class in that Plaintiff has no
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12         interest antagonistic to any Class member. Further, Plaintiff has retained
                                         13         counsel experienced in handling class action claims and claims involving
                                         14         violations of the Telephone Consumer Protection Act.
                                         15   35.   Superiority. A class action is a superior method for the fair and efficient
                                         16         adjudication of this controversy. Class-wide damages are essential to induce
                                         17         Defendant to comply with federal law. The interest of Class members in
                                         18         individually controlling the prosecution of separate claims against Defendant
                                         19         is small because the maximum statutory damages in an individual action for
                                         20         violation of privacy are minimal. Management of these claims is likely to
                                         21         present significantly fewer difficulties than those that would be presented in
                                         22         numerous individual claims.
                                         23   36.   Defendant has acted on grounds generally applicable to the Class, thereby
                                         24         making appropriate final injunctive relief and corresponding declaratory
                                         25         relief with respect to the Class as a whole.
                                         26   ///
                                         27   ///
                                         28   ///

                                              CLASS ACTION COMPLAINT                                                       PAGE 8
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.9 Page 9 of 11



                                          1                                FIRST CAUSE OF ACTION:
                                          2           NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                                          3                         PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                          4   37.   Plaintiff incorporates by reference all of the above paragraphs of this
                                          5         Complaint as though fully stated herein.
                                          6   38.   The foregoing acts and omissions of Defendant constitute multiple negligent
                                          7         violations of the TCPA, including but not limited to each and every one of
                                          8         the above-cited provisions of 47 U.S.C. § 227 et seq.
                                          9   39.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
                                         10         Plaintiff and the Class are entitled to an award of $500.00 in statutory
1303 E AST G RAND A VENUE , S UITE 101




                                         11         damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12   40.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                         13         prohibiting such conduct in the future.
                                         14                              SECOND CAUSE OF ACTION:
                                         15                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                         16                                        TELEPHONE
                                         17               CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                         18   41.   Plaintiff incorporates by reference all of the above paragraphs of this
                                         19         Complaint as though fully stated herein.
                                         20   42.   The foregoing acts and omissions of Defendant constitute multiple knowing
                                         21         and/or willful violations of the TCPA, including but not limited to each and
                                         22         every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                                         23   43.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                         24         227 et seq., Plaintiff and each member of the Class is entitled to treble
                                         25         damages, as provided by statute, up to $1,500.00, for each and every
                                         26         violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                         27         227(b)(3)(C).
                                         28

                                              CLASS ACTION COMPLAINT                                                     PAGE 9
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.10 Page 10 of 11



                                          1    44.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                          2          prohibiting such conduct in the future.
                                          3                                    PRAYER FOR RELIEF
                                          4    45.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
                                          5          Class member the following relief against Defendant:
                                          6             • Certify the Class as requested herein;
                                          7             • Appoint Plaintiff to serve as the Class Representative in this matter;
                                          8             • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
                                          9             • Any such further relief as may be just and proper.
                                         10          In addition, Plaintiff and the Class pray for further judgment as follows
1303 E AST G RAND A VENUE , S UITE 101




                                         11    against each Defendant:
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12            FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                                         13                              THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                         14             • As a result of Defendant’s negligent violations of 47 U.S.C. §
                                         15                 227(b)(1), Plaintiff seeks for herself and each Class member $500.00
                                         16                 in statutory damages, for each and every violation, pursuant to 47
                                         17                 U.S.C. § 227(b)(3)(B).
                                         18             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
                                         19                 such conduct in the future.
                                         20             • Any other relief the Court may deem just and proper.
                                         21                                 SECOND CAUSE OF ACTION
                                         22                    FOR KNOWING AND/OR WILLFUL VIOLATION
                                         23                          OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                         24             • As a result of Defendant’s willful and/or knowing violations of 47
                                         25                 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member
                                         26                 treble damages, as provided by statute, up to $1,500.00 for each and
                                         27                 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                         28                 227(b)(3)(C).

                                               CLASS ACTION COMPLAINT                                                     PAGE 10
                                              Case 3:19-cv-01664-BAS-KSC Document 1 Filed 09/03/19 PageID.11 Page 11 of 11



                                          1              • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
                                          2                 such conduct in the future.
                                          3              • Any other relief the Court may deem just and proper.
                                          4                                        TRIAL BY JURY
                                          5    46.   Pursuant to the Seventh Amendment to the Constitution of the United States
                                          6          of America, Plaintiff is entitled to, and demands, a trial by jury.
                                          7
                                          8                                                          Respectfully submitted,
                                          9
                                         10          Date: September 3, 2019                  KAZEROUNI LAW GROUP, APC
1303 E AST G RAND A VENUE , S UITE 101




                                         11
 KAZEROUNI LAW GROUP, APC

    A RROYO G RANDE , CA 93420




                                         12                                                   By: s/ Yana A. Hart
                                                                                                    Yana A. Hart, Esq.
                                         13
                                                                                                    Attorneys for Plaintiff
                                         14                                                         yana@kazlg.com
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                               CLASS ACTION COMPLAINT                                                          PAGE 11
